Citation Nr: 1028972	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-25 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss 
disability.

2.  Entitlement to a compensable initial evaluation for left ear 
hearing loss disability.

3.  Entitlement to a compensable initial evaluation for 
hypertension.
 

REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  St. Petersburg, 
Florida.

In March 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

The Board notes that during the Veteran's Travel Board hearing, 
he withdrew claims for higher initial ratings for left knee 
internal derangement and bilateral knee arthritis.

The Board also notes that the Veteran submitted additional 
evidence directly to the Board at the March 2010 hearing.  He 
also waived his right to have this evidence initially considered 
by the RO.

The issues of entitlement to service connection for right ear 
hearing loss disability and a compensable initial evaluation for 
left ear hearing loss are addressed in the REMAND that follows 
the order section of this decision.




FINDING OF FACT

Throughout the initial rating period, the Veteran's diastolic 
pressure has been predominantly less than 100 and his systolic 
pressure has not predominantly less than 160; the Veteran has no 
history of diastolic pressure that was predominantly 100 or more.


CONCLUSION OF LAW

A compensable initial evaluation for hypertension is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.31, 4.104, 
Diagnostic Code 7100 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-
330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA, to include notice with respect to the 
effective-date element of the claim, by a letter mailed in 
February 2007.  Although this letter was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
Veteran's claim.  There is no indication in the record or reason 
to believe that the ultimate decision of the RO on the merits of 
the claim would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The record also reflects that service treatment records, post-
service treatment records and hearing testimony have been 
obtained and that the Veteran has been afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any other evidence that could be obtained to 
substantiate the claim.  The Board also is unaware of any such 
outstanding evidence.  Therefore, the Board is satisfied that the 
RO has complied with the duty to assist requirements of the VCAA 
and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Diagnostic Code 7101 provides for a 10 percent rating where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual has 
a history of diastolic pressure that is predominantly 100 or more 
which requires continuous medication for control.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected hypertension.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  

Service treatment records indicate the Veteran's highest recorded 
blood pressure reading was 160/90 (in August 2005).  None of the 
dozens of in-service blood pressures notations indicate diastolic 
pressure of 100 or more.

The Veteran was afforded a VA examination during March 2006.  The 
examiner indicated that the Veteran's blood pressure was recorded 
at 140/100, 135/98 and 135/95 at that time.  

VA treatment records indicate that the Veteran was taking 
medications (Altace, Toprol) for his hypertension from at least 
May 2006.  A May 2007 treatment note indicates that the Veteran 
had discontinued his medications for high blood pressure; 
however, the physician advised him to restart the medications.

The Board additionally notes that a blood pressure report for the 
period from June 2006 to June 2007 indicates the following blood 
pressures were recorded during that time period:  120/82, 108/69, 
122/80, 109/65, 125/80, 127/85, 105/60, 130/80, 130/79, and 
125/70.  Additional VA treatment records indicate blood pressure 
readings of 120/60 during December 2006 and 130/79 during May 
2007.

The Veteran testified at his March 2010 Board hearing that he has 
been on several different medications for his hypertension during 
active service and post-service.

The Board finds that the evidence establishes that the Veteran's 
hypertension does not warrant a compensable rating.  In this 
regard, the Board notes that only one of the many diastolic 
readings during and subsequent to service has been 100 or more.  
Therefore, it is clear that the Veteran's diastolic pressure has 
never been predominantly 100 or more.  Similarly, with the 
exception of one reading in service, the Veteran's systolic 
pressure has uniformly been less than 160.  Consideration has 
been given to assigning a staged rating; however, at no time 
during the period in question has the Veteran's hypertension 
warranted a compensable rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2009).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his hypertension and that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  Accordingly, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial compensable rating for hypertension is 
denied.





REMAND


The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his remaining claims.  
38 U.S.C.A. § 5103A; 38 C.F.R.            § 3.159. 

The Board notes that the Veteran contended during his hearing 
testimony that he has an additional disability concerning his 
left ear involving a prosthesis incus bone with additional 
deformity of the left ear from multiple surgeries; in addition to 
his already service-connected left ear hearing loss.  The Board 
notes that the Veteran's original claim in September 2005 
indicates that he was claiming service connection for residuals 
of left ear surgery.  Thus, the originating agency should develop 
and adjudicate the Veteran's claim for service connection for 
left ear disability (other than hearing impairment), to include 
the residuals of left ear surgery.  

Concerning the Veteran's claim for service connection for right 
ear hearing loss disability, the Board notes that the claim was 
denied because he did not have sufficient hearing impairment to 
qualify as a disability.  The Veteran credibly contended during 
his Board hearing testimony that his right ear hearing loss has 
worsened since his previous audiological testing in March 2006; 
ostensibly qualifying for a hearing loss disability presently in 
his right ear.  Moreover, he alleged that his left ear hearing 
impairment has also increased in severity since the March 2006 
examination.  Therefore, the Board has determined that the 
Veteran should be afforded an additional audiological examination 
to determine if he has a current disability in his right ear for 
VA purposes and if his left ear hearing loss has worsened.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should provide all 
required notice in response to the veteran's 
claim for service connection for additional 
disability of the left ear.

2.  Then, the RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertinent to the issues 
on appeal or the Veteran's claim for service 
connection for additional disability of the 
left ear, including any ongoing medical 
records from the Bay Pines VA Medical Center.

3.  Then, the Veteran should be afforded a VA 
examination to determine the nature and 
extent of his bilateral hearing impairment, 
the etiology of right ear hearing loss 
disability, if present, and the nature and 
etiology of any currently present disability 
of the left ear other than hearing 
impairment.  The claims folders must be made 
available to and reviewed by the examiner.  

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion concerning each 
currently present left ear disorder (other 
than hearing impairment) as to whether there 
is a 50 percent or better probability that 
the disorder is etiologically related to his 
active service.  If the Veteran is found to 
have sufficient hearing impairment in the 
right ear to qualify as a disability, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the right ear hearing loss 
disability is etiologically related to the 
Veteran's active service.

The examiner should also provide an 
assessment of the functional effects of the 
Veteran's bilateral hearing impairment on his 
occupational functioning and daily 
activities.

The rationale for all opinions expressed must 
also be provided.

4.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should adjudicate 
the Veteran's claim for service connection 
for additional left ear disability and inform 
the Veteran and his representative of the 
Veteran's appellate rights with respect to 
the decision.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)




This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


